Citation Nr: 1424551	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-47 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served in the Alabama Army National Guard from March 1987 to April 2007.  He had active duty service from May 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of this hearing is associated with the Veteran's Virtual VA folder.

Other than the hearing transcript, the Veteran's Virtual VA file contains documents that are either irrelevant to the issue on appeal or duplicative of the documents contained in the paper claims file.  There are no documents in the Veteran's electronic Veterans Benefits Management System file.  


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset during active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was called to active duty pursuant to Title 10 of the U.S. Code from May 2003 to April 2004.  While on active duty, he sought treatment in February 2004 for sleepiness, lethargy, and snoring. No sleep study was performed, but the impression included obstructive sleep apnea

The Veteran's platoon sergeant has also submitted a lay statement attesting to the fact that the Veteran had problems falling asleep during service, which led to a negative performance of his duties. 

The Veteran was later diagnosed with obstructive sleep apnea following a sleep study in April 2005, which was approximately one year after his period of active duty service.  His private physician submitted a letter in July 2013 in which he indicated that he had been treating the Veteran for severe obstructive sleep apnea since April 2006.  He also indicated that the Veteran's sleep apnea had hindered his military duties.  

In light of the foregoing, the Board finds that the Veteran's obstructive sleep apnea was incurred during his period of active service.  Accordingly, the Board concludes that service connection for obstructive sleep apnea is warranted.  


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


